Citation Nr: 1640113	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  07-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1. Entitlement to an initial rating for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 13, 2008, and 70 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 13, 2008.

3. Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. §§ 1114(s)(1), prior to April 26, 2012.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2010, the Board denied the Veteran's claims for a rating in excess of 30 percent for PTSD prior to March 13, 2008, and in excess of 50 percent thereafter.  The Veteran appealed the denied claim.

In April 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to provide adequate reasons and bases to support its decision. Specifically, the JMR stated that the Board erred by not address all potentially relevant evidence and not considering all of the relevant criteria under 38 C.F.R. § 4.130, DC 9411.  Therefore, the Court vacated the Board's decision denying entitlement to an increased rating for PTSD, and remanded this matter to the Board.

This appeal was previously remanded by the Board in October 2011, pursuant to the April 2011 JMR. There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In a May 2016 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 70 percent from March 13, 2008.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Because of the favorable decision below concerning the PTSD ratings, the issues of entitlement to TDIU prior to March 13, 2008, and SMC prior to April 26, 2012, have been raised by the record and are inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, although the TDIU and SMC issues are not specifically raised by the Veteran, such claims are considered components of any disability rating claim, and must be addressed where, as here, the evidence demonstrates entitlement. Akles v. Derwinski, 1 Vet. App. 118 (1991) (no requirement that veteran must specify with precision statutory provisions or corresponding regulations under which he is seeking benefits).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to February 13, 2007, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas.

2. From February 13, 2007 to April 6, 2015, the Veteran's PTSD symptoms most nearly approximated occupational deficiencies in most areas, but not total occupational and social impairment.

3. From April 6, 2015, the Veteran's PTSD symptoms most nearly approximated total occupational and social impairment.

4. The Veteran's service-connected PTSD rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background from February 13, 2007.

5. The Veteran's PTSD did not render him unable obtain and maintain substantially gainful employment consistent with his educational and occupational background prior to February 3, 2007.

6. Prior to April 26, 2012, the Veteran did not have a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, for PTSD, prior to February 13, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for a rating of 70 percent, but no higher, for PTSD, from February 13, 2007 to April 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2015).

3. The criteria for a rating of 100 percent for PTSD, from April 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2015).

4. The criteria for entitlement to a TDIU have been met from February 13, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).

5. The criteria for SMC at the housebound rate, prior to April 26, 2012, have not been met. 38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Claims for initial compensable ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examinations, transcript of the RO hearing, lay statements, and the Veteran's statements.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.
	
Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent initial rating prior to March 13, 2008, and 70 percent thereafter.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2010, so the claim is governed by DSM IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. 

The Veteran was afforded a VA examination in October 2004.  He reported having nightmares at least one to two times per week.  He reported chronic sleep impairment and disturbances in motivation and mood.  He reported being in touch with his siblings on a weekly basis.  He stated that he worked in the same job for 20 years, before being forced to retire in 2001 due to his age.  He was married and divorced three times, with the longest marriage lasting ten years.  He kept in touch with his daughter from his first marriage and stepchildren from his second marriage.  He has not had a serious relationship in 10 years, though he did date occasionally.  He reported that he was uncomfortable with crowds and lives alone, as this made life easier and not so stressful.  He joined his siblings for holidays and cook-outs.  He reported that his only other social interactions happened when neighbors asked him for help, though he had recently traveled to visit his step-daughter.  He enjoyed gardening.  His mood was dysthymic with some flattening of affect.  He reported periodic bouts of depression and avoiding crowds.  He also had nightmares, with sleep impairment and anxiety.  There was some indication of difficulty in concentration, and he reported having minor memory issues.  He reported being very angry with his neighbor and sleeping with a gun at his side.  The problems with his neighbor had been continuous since 1998.  A GAF score of 55 was assigned.

The Veteran was afforded a VA examination in October 2005.  The Veteran reported chronic sleep impairment, with nightmares two to three times per week.  His symptoms included isolative behaviors, avoidance of crowds and people, and difficulties in dealing with crowds of people.  He lived by himself and reported that he only kept the company of his two dogs.  His relationship with his neighbor had long been contentions, with frequent verbal altercations and threats of physical altercations.  He stated that he occasionally heard voices that speak in a mumbling tone and do not have clear words to say to him.  This happened about once or twice a week.  He reported having significant short-term memory loss, though this was not apparent to the VA examiner.  He described being watchful and patrolling his property.  The Veteran's sleep impairment interfered with daytime activities, due to his impaired ability to get adequate sleep. A GAF score of 55 was assigned.

A February 2006 Vet Center treatment note indicated that the Veteran had not had contact with his daughter for 25 years, since she was a child.  He reported having difficulty with concentration and forgetfulness, so he did not drive too far from his house.  He stated that he was close to his older brother and that they would fish together.  He also reported having problems with his neighbor.

March and April 2006 Vet Center treatment notes indicated that the Veteran reported experiencing confusion and memory problems.

In a May 2006 Vet Center treatment note, the Veteran described himself as being "on guard."  He had video cameras at each of the entry points into his house and described how he is always on alert.

A July 2006 Vet Center treatment note indicated that the Veteran's continued to have nightmares and to isolate.

The Veteran was afforded a RO hearing in February 2008.  His stepdaughter also testified during the hearing.  She stated that the Veteran was confused about paying things, and seemed very disoriented and paranoid, with panic attacks, like someone was after him all the time.  The Veteran stated that he no longer drive beyond his local area as he would get lost and confused about his location and destination.  He stated that he had two or three panic attacks a week, and no relationships with neighbors.  He described sometimes seeing his brother, but that his brother lived a few states away.  He stated that his sleep continued to be impaired.  He kept tow loaded guns in his bedroom for protection.  While the Veteran stated that he had no friends, he also mentioned talking a lot to a buddy from service who lived far away.  He described having flashbacks, an increased startle response, and panic attacks.  His stepdaughter stated that he seemed very paranoid when in public, always turning around and watching, and being fidgety and nervous.  She stated that he would stay up all night looking out the windows, and that his sleep pattern was horrible.

The Veteran was afforded a VA examination in March 2008.  He continued to report chronic sleep impairment, and problems with nightmares and flashbacks.  He reported daily nightmares, problems with anger control, anxiety, concentration problems, short-term memory problems, social avoidance, hyperarousal, and hypervigilance.  He stated that he felt frustrated and angry when things go wrong.  He felt that he was under threats most of the time.  He had problems with depression, and felt sad and hopeless most of the time.  He stated that he did not enjoy being with others and has had more problems in taking care of things he needed to do.  He reported that his only close relationship was with his step-daughter.  He enjoyed spending time with his dogs, but no longer enjoyed hunting and fishing.  He stated that he had occasional suicidal thoughts.  He became angry and frustrated when going in public spaces, so he tended to avoid these environments.  He had some impairment with concentration and short-term memory.  He had a very negative outlook toward his future, and ongoing feelings of low motivation, hopelessness, and helplessness.  A GAF score of 50 was assigned.

The Veteran was afforded a VA examination in July 2014.  The VA examiner described the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His sister was described as his only contact.  She visited him two to three times a week.  He described isolating himself at home, and not going anywhere but to the store.  His sleep continued to be impaired, with daily nightmares.  He stated that a group of people constantly bothered him and wanted to kill him.  He described long-term problems with his neighbors, including police and court involvement at times.  He had a persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He continued to display hypervigilance and an exaggerated startle response.  He had symptoms of a depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  He reported having auditory hallucinations for many years.  He stated that if a particular guy ever comes over on his land he would shoot him, and has loaded guns in the house.  He also had thoughts of killing himself if he kills someone else.

The Veteran was afforded a VA examination in April 2015.  The VA examiner described him as having occupational and social impairment with reduced reliability and productivity.  The Veteran described himself as a loner, and continued to have problems with his neighbor.  He stated that he had some contact with extended family weekly, and sees them once or twice a year.  He stated that he went out once a month, but generally stayed home.  He stated that he had no hobbies, and did not feel like doing anything.  He continued to have frequent nightmares and avoidance behaviors.  He had persistent and exaggerated negative beliefs or expectations about himself, others, or the world, as well as a persistent negative emotional state.  He had markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others.  He was hypervigilant and his mood was depressed.  He stated that he felt anxious all the time.  He stated that he had anger issues, but that these were directed at himself rather than others.  His affect was normal.  The Veteran stated that he sometimes misplaced things, and that his sister helped him with his finances at times.

In May 2016, the Veteran stated that his PTSD symptoms had severely worsened.  He stated that he had trouble remembering names of people that he had worked with for thirty to fifty years, even though they remembered him.  He stated that he had no social life. 

After a review of all the evidence, lay and medical, the Board finds that that prior to February 13, 2007, one year prior to the February 2008 RO hearing, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity.  The October 2004 and October 2005 VA examinations, as well as the Vet Center treatment records from 2006, indicated that the Veteran had on-going problems with his neighbors, isolated himself, had a flattened affect, frequent nightmares, mild memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  He also had anxiety attacks and trouble being in crowds.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for an initial rating of 50 percent, and no higher, prior to February 13, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 70 percent have not been met or more nearly approximated for the period prior to February 13, 2007.  The evidence during the appeal period prior to February 13, 2007 does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas. The evidence shows no symptoms of obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Although the Veteran reported severe anxiety, anger issues, and increasing difficulty in establishing and maintaining effective social relationships, the record does not reflect occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD for prior to February 13, 2007.

In addition, the Board finds that, upon review of all of the evidence of record, both lay and medical, for the rating period from February 13, 2007 to April 6, 2015, the Veteran's PTSD manifested symptoms such as chronic sleep impairment due to nightmares and flashbacks, very high levels of anxiety, frequent panic attacks due to nightmares, severe social isolation, a lack of interest in most routine activities,  short term memory and concentration impaired by anxiety, hypervigilance, persistent auditory hallucinations, irritability, an exaggerated startle response, suicidal thoughts, obsessional rituals and intense paranoia.  While the Veteran has maintained relationships with step-daughter and siblings, the evidence also indicated that these relationships were pursued by others and despite his preferred isolation and other PTSD symptoms and that he was unable to establish and maintain other interpersonal relationships.  However, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for the rating period from February 13, 2007 to April 6, 2015.  The evidence during this period shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, and no higher, from February 13, 2007 to April 6, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Finally, the Board finds that, upon review of all of the evidence of record, both lay and medical, for the rating period from April 6, 2015, the Veteran's PTSD manifested in symptoms such as extreme paranoia representing gross impairment in thought processes, persistent auditory hallucinations, persistent thoughts of hurting himself or others, disorientation to place, intermittent inability to perform activities of daily living, and memory loss for names of long-term friends.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 100 percent from April 6, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of anxiety, occupational and social impairment, constricted affect, panic attacks, disturbances of motivation and mood, anger, hyperarousal, auditory hallucinations, suicidal thoughts, obsessional rituals, impaired memory and concentration, paranoia, hypervigilance, and chronic sleep impairment.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a May 2016 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from March 13, 2008. Therefore, entitlement to a TDIU is not considered part of the present appeal.

TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2015). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a) (2015). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

There is no regulatory definition of "substantially gainful employment."   38 C.F.R. § 4.16(a) provides guidance in that it states: "Marginal employment shall not be considered gainful employment."  It also says definitively that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  § 4.16(a).   There is not always sufficient evidence in the claims folder to determine earned annual income.  However, in case there is appropriate evidence of earned annual income, the most recent poverty threshold may be found at: http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited July 8, 2016).  Even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis.  One example given is employment in a protected environment like a family business or a sheltered workshop.  38 C.F.R § 4.16(a).  

VA must consider the nature of employment.  Id.  The VA Adjudication and Procedural Manual (the Manual) has defined "substantially gainful employment" as: employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (as of April 30, 2012).   In Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), CAVC stated that the Manual suggested a living wage.   CAVC also noted the standard offered little insight as to how it was to be applied, but looked to be objective.  In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), CAVC cited to the definition of substantially gainful employment in the Manual and noted that the ability to work sporadically or just a few hours a day was not substantially gainful employment.  In that case, the Veteran maintained part-time work as a counselor and tutor.  Id.  

In many TDIU cases, the Veteran is already receiving benefits from the Social Security Administration (SSA).  CAVC has held that SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a) (2015).

Entitlement to TDIU - Analysis

As was explained in the Introduction section of this decision, a claim for entitlement to TDIU, prior to March 13, 2008, been raised by the record.  The Board recognizes that the Veteran was awarded a 100 percent rating for coronary artery disease (CAD) as of April 26, 2012.  In this decision the Board increased the PTSD ratings, which are now assigned as follows:  50 percent rating for prior to February 13, 2007, 70 percent from February 13, 2007, to April 6, 2015, and 100 percent from April 6, 2015.  And the Veteran is additionally rated for the following service-connected disabilities:  a 10 percent rating for tinnitus from March 20, 2000; and a noncompensable rating for bilateral hearing loss from March 20, 2000.  The Veteran met the percentage requirements for TDIU in this case as of February 13, 2007, based on his 70 percent rating for PTSD at that time.  38 C.F.R. § 4.16(a).

A May 31, 2016 rating decision awarded TDIU effective March 13, 2008, based primarily on the 70 percent rating for PTSD.  For the reasons set forth below, the Board herein has determined that the Veteran is now 70 percent from February 13, 2007, the award of TDIU is now warranted as of this earlier date.     

The October 2004 VA examination report indicated that the Veteran left high school after completing the tenth grade.  From 1956 to 1961, he did odd jobs of handyman type work, working about one day per week.  He returned to this job upon discharge from service.  He earned his GED immediately after separation from service.  He reported that he went to a number of vocational schools, doing studies with small engine repair, and also went to jet engine technical school.  He received a certificate for Jet Engine Repair from a technical school in 1975.  He also had additional training in jet engine repair.  From 1961 to 1981, both before and after service, he worked for a corporation as a paint operator and set-up man.  In 1979, the Veteran joined the Air Force Reserves, which was a requirement for his employment as a jet engine mechanic and technician from 1981 to 2001.  His retirement in 2001 was mandatory due to his age.  He has not worked since 2001.  As noted by the VA examiner, the Veteran was gainfully employed throughout his adult life until he was forced to retire due to age.

The October 2005 VA examiner noted that the Veteran's chronic sleep impairment on occasion interfered with his daytime activities, due to the minimal amount of sleep he gets.

The Veteran was afforded a RO hearing in February 2008.  His stepdaughter also testified during the hearing.  She stated that the Veteran was confused about paying things, and seemed very disoriented and paranoid, with panic attacks, like someone was after him all the time.  The Veteran stated that he no longer drive beyond his local area as he would get lost and confused about his location and destination.  He stated that he had two or three panic attacks a week, and no relationships with neighbors.  He described sometimes seeing his brother, but that his brother lived a few states away.  He stated that his sleep continued to be impaired.  He kept two loaded guns in his bedroom for protection.  While the Veteran stated that he had no friends, he also mentioned talking a lot to a buddy from service who lived far away.  He described having flashbacks, an increased startle response, and panic attacks.  His stepdaughter stated that he seemed very paranoid when in public, always turning around and watching, and being fidgety and nervous.  She stated that he would stay up all night looking out the windows, and that his sleep pattern was horrible.

The July 2014 VA examiner opined that the Veteran's mental health issues did not preclude him from obtaining or maintaining gainful employment.  However, the April 2015 VA examiner noted that the main PTSD symptoms that would impair his ability to secure and maintain substantially gainful physical and sedentary employment were his lack of motivation to obtain work and chronic sleep disturbance which may affect his level of energy.

The evidence of record indicates that the Veteran's PTSD met the schedular criteria for consideration of a TDIU from February 13, 2007.  Based on the evidence of record, both lay and medical, the Board finds that the Veteran's service-connected PTSD substantially impacted his ability to work from February 13, 2007.  The Veteran has been unemployed since 2001, though his retirement in 2001 was related to his age.  During the February 2008 RO hearing, the Veteran and his stepdaughter described his symptoms of confusion, paranoia, disorientation, impaired short-term memory, and panic attacks two or three times a week.  His stepdaughter stated that his sleep pattern was horrible.  These PTSD symptoms caused the Veteran to be unable to perform both manual and sedentary work.  Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the evidence supports a finding that his service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected PTSD, entitlement to a TDIU is warranted on a schedular basis from February 13, 2007.

Extraschedular TDIU

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent.  38 C.F.R. §§ 4.15, 4.16(a).  If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  The Board notes that the Veteran's service-connected disabilities met the schedular rating requirement for TDIU as of February 13, 2007.  Therefore, the Board must consider whether an extraschedular TDIU is warranted prior to February 13, 2007.  

An extraschedular TDIU is warranted if the evidence establishes that the service-connected disability has rendered the Veteran unable to secure and follow substantially gainful employment.  When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  As discussed above, the October 2005 VA examiner noted that the Veteran's chronic sleep impairment on occasion interfered with his daytime activities, due to the minimal amount of sleep he gets.  However, mere "occasional interference" does not constitute a substantial interference with his ability to obtain and maintain substantially gainful employment.  A February 2006 Vet Center treatment note indicated that the Veteran reported having difficulty with concentration and forgetfulness, so he did not drive too far from his house.  March and April 2006 Vet Center treatment notes indicated that the Veteran reported experiencing confusion and memory problems.  A July 2006 Vet Center treatment note indicated that the Veteran's continued to have nightmares and to isolate.  While the Veteran's symptoms of impaired memory and concentration and chronic sleep impairment would impact his employability, the evidence does not indicate that his impairment was of sufficient severity to constitute a substantial interference with his ability to obtain and maintain substantially gainful employment.  After a review of all the evidence, both lay and medical, the Board finds that the preponderance of the evidence is against referral to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis  
prior to February 13, 2007.  

SMC prior to April 26, 2012

Of relevance to the instant claim, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems. 38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, subsection 1114(s) benefits are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling. That said, the Court has held that a TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes).

As discussed above, the Veteran's award of TDIU, with an effective date of February 13, 2007, is based solely on his service-connected PTSD.  From February 13, 2007 to April 26, 2012, the Veteran was in receipt of service connection for PTSD, rated 70 percent from February 13, 2007 to April 6, 2015; tinnitus, rated 10 percent from March 20, 2000; and bilateral hearing loss, rated as noncompensable from March 20, 2000.  As the award of TDIU during this period is solely based on the service-connected PTSD, the 70 percent rating for PTSD and TDIU cannot both be used to qualify the Veteran for eligibility for entitlement to SMC at the housebound rate.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  The Veteran was not in receipt of sufficient other disability ratings to constitute the 60 percent needed to qualify for SMC at the housebound rate.  

For these reasons, the Board finds that the Veteran is not entitled to SMC at the housebound rate prior to April 26, 2012.  See 38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  


ORDER

An initial disability rating of 50 percent prior to February 13, 2007, 70 percent from February 13, 2007 to April 6, 2015, and 100 percent from April 6, 2015, is granted.

Entitlement to a TDIU from February 13, 2007, is granted.

Entitlement to SMC at the housebound rate, prior to April 26, 2012, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


